UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 16-6206


MARK A. GRETHEN,

               Plaintiff - Appellant,

          v.

HAROLD W. CLARKE, VDOC Director; GENE M. JOHNSON, former
VDOC Director; JOHN JABE, former VDOC Deputy Director; N.H.
SCOTT, VDOC Deputy Director; LOUIS B. CEI, Operation/Special
Programs Manager/Faith Review Committee Chair; ARNOLD DAVID
ROBINSON, Chief Corrections Operations; LINDA B. SHEAR, VDOC
Dietitian; MARK ENGELKE, Director of Food Services; G.
ROBINSON, VDOC Ombudsman Services Manager; GEORGE M. HINKLE,
Greensville Warden; BENJAMIN A. WRIGHT, Greensville Warden;
TRACY RAY, Greensville Warden; D. BOEHM, Greensville Warden;
DANA Y. KINSLEY, Greensville Grievance Office; D. MOTLEY,
Greensville Grievance Office; KAY L. WHITEHEAD, Greensville
Grievance   Office;  SHIRLEY   TAPP,  Greensville  Grievance
Office; SGT. FUTRELL, Greensville Property Officer; MS.
BLACKWELL, Greensville Property Officer; S.A. LAWRENCE,
Inmate Hearing Officer; JOHN/JANE DOE; BINWI MFONYAM,
Counselor; DUANE L. TAYLOR, Lieutenant; JAMES R. CAMACHE,
VDOC Deputy Director of Community Corrections; R. H.
WILLIAMS, Unit Manager; A. DAVID ROBINSON, SSG; JOHN/JANE
DOE, at ERO who failed to complete Level II intake review;
CANTEEN CORRECTIONAL SERVICES, INC.; RONALD ABERNATHY;
BENJAMIN KWEKU ELLIS; EDWARD WILLIAM GOLD, MD; VINCENT MYRON
GORE, MD; LEVESTER THOMPSON, MD; NURSE BRILEY, LPN; HARVARD
WILLIAMS STEPHEN, MD; MARK AMONETTE; FREDERICK SCHILLING;
ELIZABETH SHAW, RN; STACY TAYLOR, RN; PRISON HEALTH
SERVICES, INC./CORIZON HEALTH, INC.; ARMOR CORRECTIONAL
MEDICAL, INC.; VALERIE M. WASHINGTON; RODNEY W. YOUNCE;
MARLA GRAFF DECKER, Public Safety Secretariat,

                   Defendants - Appellees.
Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:13-cv-00416-RBS-DEM)


Submitted:   October 31, 2016           Decided:   January 5, 2017


Before MOTZ, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark A. Grethen, Appellant Pro Se.        John Michael Parsons,
Assistant Attorney General, Richard Carson Vorhis, Senior
Assistant Attorney General, Richmond, Virginia; Elizabeth Martin
Muldowney, RAWLS, MCNELIS & MITCHELL, PC, Richmond, Virginia;
Lloyd Lee Byrd, Margaret Frances Hardy, Justin Wright Ward,
SANDS ANDERSON, PC, Richmond, Virginia; Ruth Griggs, WIMBISH
GENTILE MCCRAY & ROEBER, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      Mark A. Grethen appeals the district court’s orders denying

his motions for the appointment of counsel, granting a motion

for     sanctions   and       dismissing       his   42       U.S.C.    § 1983    (2012)

complaint, and denying his motion for reconsideration.                           We have

reviewed the record and find no reversible error.                         Accordingly,

we affirm for the reasons stated by the district court.                          Grethen

v. Clarke, No. 2:13-cv-00416-RBS-DEM (E.D. Va. Nov. 24, 2015 &

Feb. 11, 2016).         We deny Grethen’s motion for the appointment of

counsel    as    well    as     his   motions    for      a    transfer    to    Augusta

Correctional Center and his motion regarding the storage of his

legal materials.          We dispense with oral argument because the

facts    and    legal   contentions      are     adequately       presented       in   the

materials      before    this    court   and     argument       would     not    aid   the

decisional process.

                                                                                 AFFIRMED




                                           3